Case
 Case1:19-cv-00735-RDB
      1:19-cv-00735-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed03/08/19
                                           03/08/19 Page
                                                     Page11ofof22
Case
 Case1:19-cv-00735-RDB
      1:19-cv-00735-RDB Document
                         Document1-2
                                  2 Filed
                                     Filed03/08/19
                                           03/08/19 Page
                                                     Page22ofof22
